Title: From George Washington to Anthony Griffiths, 29 November 1783
From: Washington, George
To: Griffiths, Anthony


                  
                     Gentlemen
                     New York Novr 29 1783
                  
                  I consider myself highly honored by the polite attention shewn me in your address, and the too partial manner in which you are pleased to express your sense of my public & private conduct—at the same time I have the pleasure to assure the Corporation that I am extremely happy in becoming a Member of their humane & excellent Institution.
                  To have conducted as a Nation with so much dignity & propriety thro’ the unparralleled difficulties & dangers of an arduous contest, to have accomplished our fondest wishes, and to have fixed the Liberties of this Country upon the broad and permanent Basis of Independence, will ever reflect the truest glory on the patriots of the present age, & afford the amplest field of description for the future Historian.
                  It would be a mark of great insensibility in me not to partake in the public Joy or not to derive an unusual degree of satisfaction from the approbation of good Men & Lovers of their Country—Believe me Gentlemen!  I shall return to private life impressed with the most pleasing sensations—A recollection of the happy scene to which I have lately been a Witness, will attend me in my solitary Walks, & chear me in the shade of retirement.
                  
                     Go: Washington
                  
               